

Exhibit 10.4


EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of September 19, 2013 (the
“Effective Date”) by and between Exelixis, Inc., a Delaware corporation
(“Exelixis” or the “Company”), and Pamela A. Simonton (“Executive”). Executive
and Exelixis are jointly referred to herein as the “Parties,”
WITNESSETH:
WHEREAS, Executive has been employed by Exelixis since April 3, 2000 and
employed as Executive Vice President and General Counsel since January 1, 2008;
and
WHEREAS, commencing on the Effective Date, Exelixis desires to engage
Executive’s services as Executive Vice President, Exelixis and Executive is
willing to serve in the employ of Exelixis in such capacity; and
WHEREAS, the Parties wish to enter into a written agreement setting forth the
terms and conditions of Executive’s continued employment:
NOW THEREFORE, in consideration of the mutual promises of the Parties and the
mutual benefits they will gain by the performance thereof, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties do hereby agree as follows:
1.Employment and Term.
Effective on the Effective Date, Exelixis hereby employs Executive in the
position of Executive Vice President, Exelixis and Executive hereby accepts such
employment and agrees to render services to the Company, upon the terms and
conditions set forth in this Agreement. The term of this Agreement shall be for
a term of three years, commencing on the Effective Date, subject to the
provisions of Section 4.
2.    Duties.
(a)    As Executive Vice President, Exelixis Executive shall have the typical
duties, responsibilities and authority of such position, subject to the
authority of the Chief Executive Officer (“CEO”) of the Company to expand or
limit such duties, responsibilities and authority. Executive’s duties shall
include but not be limited to those duties attached as Exhibit A. Executive’s
duties will be such that she would be able to routinely work remote. Executive
understands that there may be occasions during the term of the Agreement that
her duties will require her to be present in the office, including when
requested by the CEO, and at times travel.

1



--------------------------------------------------------------------------------



(b)    Executive shall report to the CEO of the Company. Executive shall devote
her best efforts and all of her business time, attention, skill and energy
exclusively to the business of the Company. While employed by Exelixis,
Executive shall not engage or prepare to engage in any other business activity,
whether or not such business activity is pursued for gain, profit or other
economic or financial advantage; provided, however, that Executive may engage in
appropriate civic or charitable activities and devote a reasonable amount of
time to private investments, service on boards of directors or other activities,
conducting seminars and making presentations, provided that such activities do
not interfere or conflict with Executive’s responsibilities and are not or not
likely to be contrary to the interests of the Company.
(c)    Executive shall be subject to, and shall comply with, the policies,
standards and procedures generally applicable to executives of Exelixis from
time to time.
(d)    Ninety (90) days before the one-year anniversary of the Effective Date,
the Parties shall review Executive’s performance during the first nine months of
this Agreement to assess whether her position should remain a full-time position
or whether the position should be adjusted to part-time status. If the position
is changed to part-time status, such status change shall be effective no earlier
than November 1, 2014. The Company shall make the final determination with
respect to the full-time or part-time status of the position. Part-time status
shall mean 30 hours per week which qualifies Executive for regular company
benefits including but not limited to those programs currently included in the
Exelixis, Inc. Health and Welfare Plan (group medical, dental and vision
insurance; employee assistance program; life; accidental death and disability
and travel accident insurance; and prepaid legal insurance); the Exelixis, Inc.
401(k) Plan; the Exelixis, Inc. Employee Stock Purchase Plan; and paid holidays.
3.    Compensation and Benefits.
(a)    Base Salary. Exelixis shall compensate and pay Executive for services
during the term of this Agreement at a base salary of $430,523.34 per year
(“Base Salary”) based on a full-time position, less applicable payroll
withholdings, payable in accordance with Exelixis’ normal payroll practices.
This salary shall be subject to annual review and adjustment by the Compensation
Committee or the Board of Directors in accordance with its general policies as
in effect from time to time. In the event that Executive’s position is changed
from full-time to part-time in accordance with Section 2(d), Executive’s salary
shall be adjusted to a prorated amount.
(b)    Fringe Benefits. Executive shall be entitled to participate in all of
Exelixis’ employee benefit programs generally available to employees of the
Company, subject to the terms and conditions of such programs. Those programs
currently include the Exelixis, Inc. Health and Welfare Plan (group medical,
dental and vision insurance; employee assistance program; life, accidental death
and disability and travel accident insurance; long-term disability insurance;
and prepaid legal insurance); the Exelixis, Inc. 401(k) Plan; the Exelixis, Inc.
Employee Stock Purchase Plan; and






--------------------------------------------------------------------------------



paid vacation, paid sick leave and paid holidays. All benefits are subject to
change at the sole discretion of the Board of Directors of the Company.
(c)    Executive Benefits. Executive shall be entitled to maintain her
participation in the Exelixis, Inc 2000 Equity Incentive Plan Stock Option
Agreement and to participate in the Exelixis, Inc. 2011 Equity Incentive Plan
Option Agreement, the Exelixis, Inc. Change in Control and Severance Benefit
Plan and the Company’s discretionary cash and/or stock bonus programs provided
for in the Exelixis, Inc. 2011 Equity Incentive Plan approved by stockholders
May 18, 2011, for executives. In determining the amount of the discretionary
bonus for Executive, the same criteria used for determining cash and/or stock
Bonus payments to other Executive Vice Presidents on the Management Team shall
be utilized so that Executive is treated consistently with her peers.
(d)    Reimbursement of Business Expenses. Exelixis shall reimburse Executive
for all reasonable expenses incurred by Executive in the course of performing
her duties under this Agreement which are consistent with Exelixis’ policies in
effect from time to time with respect to travel, entertainment and other
business expenses for Executive Vice Presidents, subject to Exelixis’
requirements with respect to reporting and documentation of such expenses. Such
reimbursements shall be payable in accordance with Exelixis’ general
reimbursement practices.
4.    Termination.
(a)    Employment At-Will and Termination. Notwithstanding any other provision
to the contrary contained herein, Executive’s employment with Exelixis is “at
will.” Executive or Exelixis may end the employment relationship at any time for
any reason, with or without Cause.
(i)    Either Party may terminate this Agreement and Executive’s employment for
any reason upon thirty (30) days’ written notice to the other party that this
Agreement is being terminated after November 1, 2014.
(ii)    The Parties may terminate this Agreement and Executive’s employment for
any reason without notice upon mutual written agreement of the parties.
(iii)    Exelixis may terminate Executive’s employment and this Agreement upon
written notice to Executive at any time that the Company has determined that
there is Cause for such termination. For purposes of this Agreement, “Cause”
shall mean “Cause” as defined in Section 2(m) of the Exelixis, Inc. Change in
Control and Severance Benefit Plan (the “CIC Plan”).
(iv)    This Agreement shall terminate immediately upon Executive’s death.
(b)    Payments Upon Termination. Except as provided in this Section 4(b), in
the event that (i) Executive’s employment is terminated by the Company for Cause
or (ii) Executive terminates her employment hereunder, Executive shall have no
right pursuant to this Agreement to






--------------------------------------------------------------------------------



compensation or other benefits for any period after her termination date other
than for Base Salary and vacation accrued through the termination date.
(i)    Termination Without Cause. If Executive’s employment with Exelixis is
terminated by Exelixis without Cause, including because of “Disability” as
defined in the Section 13 (g) of the Exelixis, Inc. Equity Incentive Plan
adopted by the stockholders May 18, 2011, prior to the expiration of the term of
this Agreement, the Company shall pay Executive the following benefits
(“Severance Benefits”):
(A)    A cash severance benefit equal to the Executive’s current Base Salary at
the time of termination (calculated on a full-time employment basis) for the
remainder of the term described in Section 1. Assuming Executive has timely
complied with the obligation under Section 4(c), such payment shall be made in a
single lump sum on the first business day following thirty-five (35) days after
Executive’s termination date and shall be subject to the withholding of such
amounts, if any, relating to tax and other payroll obligations as the Company
may reasonably determine should be withheld pursuant to applicable law or
regulation; and
(B)    The full amount of Executive’s COBRA premiums on behalf of Executive and
her eligible dependents under the Company’s group health plan shall be paid by
Company for a period equal to the lesser of the balance of the term of this
Agreement as defined in Section 1 or until Executive obtains coverage under
another group health plan, provided that Executive timely elects continuation
coverage under COBRA (section 4980 of the Internal Revenue Code of 1986 [the
“Code”]). Executive shall promptly notify the Company in writing in the event
that she obtains coverage under another group health plan. The Company’s
obligation to pay or reimburse COBRA premiums is subject to the condition that
such payments shall not violate the nondiscrimination provisions of section
105(h) of the Code or any other applicable law or regulation, including, without
limitation, the Patient Protection and Affordable Care Act of 2010. If Exelixis
reasonably determines that the payment of such premiums would be discriminatory
under section 105(h) of the Code or any other applicable law or regulation,
Exelixis may in its sole discretion, in lieu of such payments, increase the
payment in Section 4(b)(i)(A) above.
(C)    All other employee benefits shall terminate as of Executive’s termination
date (except to the extent that a conversion privilege may be available
thereunder). Vesting of and exercisability of any outstanding options to
purchase the Company’s common stock (or stock appreciation rights or other
rights with respect to stock of the Company issued pursuant to the Exelixis,
Inc. 2000 Equity Incentive Plan Stock Option Agreement or the Exelixis, Inc.
2011 Equity Incentive Plan Option Agreement or any successor or similar plan
adopted by the Company






--------------------------------------------------------------------------------



and held by Executive), if not disallowed under the then-current Employee
Incentive Program and the Employee Equity Agreement, shall not be accelerated
upon Executive’s termination if Executive is terminated for Cause as defined in
Section 4 (a)(iii) or the Parties mutually agree to terminate the Agreement. For
termination without Cause, any unvested options granted pursuant to the
Exelixis, Inc. 2000 Equity Incentive Plan Stock Option Agreement or the
Exelixis, Inc. 2011 Equity Incentive Plan Option Agreement or any successor or
similar plan adopted by the Company and held by Executive, if not disallowed
under the then-current Employee Incentive Program and the Employee Equity
Agreement shall be accelerated upon Executive’s termination. Executive shall
have until July 31, 2017 to exercise the stock options that have vested.
(ii) Change in Control. Notwithstanding Section 3(b)(i) of the CIC Plan, in the
event that Executive’s employment is terminated prior to the expiration of the
contract term described in Section 1 due to a Covered Termination or a Change in
Control Termination as those terms are defined in the CIC Plan, in lieu of any
Severance Benefits under this Agreement, Executive shall be entitled to receive
all of the rights and benefits provided under the CIC Plan.
(c)    Release and Commencement of Severance Benefits. As a condition of
receiving any Severance Benefits under this Section 4, Executive must sign a
Release Agreement substantially in the form of Exhibit B to the CIC Plan
(“Release”) releasing Exelixis and all affiliated or related entities and
individuals from known and unknown claims, and such Release must become
effective according to its terms. If the period for signing and revoking the
Release begins in one taxable year for the Executive and ends in the subsequent
taxable year, the payment of any Severance Benefits will begin in the second
taxable year.
(d)    Section 409A. The parties intend that the Severance Benefits provided
under this Agreement will be deemed not to be deferred compensation subject to
section 409A of the Code (“section 409A”) to the maximum extent provided in the
exceptions provided in the Treasury Regulations for short term deferrals
(section 1.409A-1(b)(4)) and separation pay plans (section 1.409A-1(b)(9)). All
Severance Benefits shall be paid within the period ending no later than the last
day of the second taxable year of the Executive following the taxable year in
which the Executive’s separation from service occurs, in conformance with
section 1.409A-1(b)(9) of the Treasury Regulations. If Executive is a “specified
employee” of the Company or any affiliate thereof within the meaning of section
409A(a)(2)(B)(i) of the Code on her termination date, then any cash severance
payments pursuant to this Section 4(b) shall be delayed until the date that is
six (6) months after Executive’s termination date, without any adjustment on
account of such delay.








--------------------------------------------------------------------------------



5.    Protection of Confidential Information.
(a)    Employee Proprietary and Inventions Agreement. Executive acknowledges and
agrees that in connection with her employment with Exelixis, she has signed an
Employee Proprietary Information and Inventions Agreement with the Company, a
copy of which is attached hereto as Exhibit “C” and incorporated herein.
Executive confirms that during the term of her employment and thereafter, she
will be subject to such agreement. Executive acknowledges and agrees that she
will comply fully with her Employee Proprietary Information and Inventions
Agreement unless it is determined not to be enforceable in whole or in part
under California law.
(b)    Return of Property. On and after Executive’s termination of employment
for any reason, or at any time during Executive’s employment, at the request or
direction of the Company, Executive will immediately deliver to Exelixis any or
all equipment, property, material, confidential and proprietary information (as
defined in Exhibit “C”) or copies thereof which are owned by the Company or its
affiliates and are in Executive’s possession and control. Such property includes
documents or other information prepared by Executive or on Executive’s behalf,
or provided to Executive in connection with Executive’s duties while employed by
Exelixis, regardless of the form in which such document or information is
maintained or stored. Executive may retain a copy of any document or information
describing any rights Executive may have after the termination of Executive’s
employment.
(c)    Remedies. Executive acknowledges that the provisions of her Employee
Proprietary Information and Inventions Agreement incorporated herein are
necessary, fundamental and required for the protections and continued conduct of
Exelixis’ business, and that breach of such provisions may cause Exelixis or its
affiliates irreparable harm which cannot be adequately compensated by monetary
damages, and therefore in the event of a breach or threatened breach of this
Agreement, Exelixis or its affiliates (including their successors) may, in
addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any breaches of, the provisions of
this Agreement.
6.    General Provisions.
(a)    Arbitration. Except for claims for injunctive relief brought pursuant to
Section 5(c), any dispute or controversy arising out of or relating to this
Agreement, or the employment relationship created by this Agreement, including
the termination of that relationship and any allegations of unfair or
discriminatory treatment arising under state or federal law or otherwise, will
be resolved exclusively by final and binding arbitration. The arbitration will
take place before a single neutral arbitrator with JAMS, Inc. (“JAMS”) in San
Francisco, California with JAMS’ then-applicable arbitration rules for the
resolution of employment claims. The parties acknowledge that by agreeing to
this arbitration procedure, they waive the right to resolve any such dispute






--------------------------------------------------------------------------------



through a trial by jury, judge or administrative proceeding. The arbitrator
shall be selected by mutual agreement from an association or listing or
arbitrators or retired judges. Exelixis shall be responsible for the fees and
expenses of the arbitrator in connection with the Arbitration. Executive shall
be responsible for any costs required by the arbitrator necessary to commence
the arbitration, if so commenced at Executive’s request, but in no event shall
Executive be responsible for any costs beyond those which he would be required
to incur if he filed a civil action in court concerning the dispute or
controversy. The Parties shall have all the rights, remedies and defenses
available in a civil action for the dispute or controversy. The prevailing party
is entitled to recover her or its attorney’s fees and costs. The arbitrator
shall issue a written award that includes the arbitrator’s essential findings
and conclusions. The arbitrator will not have the authority to amend, modify,
supplement or change the terms and conditions of employment as set forth in this
Agreement. This arbitration provision will not prohibit either party from
seeking injunctive relief pending the outcome of the arbitration or an order
confirming or vacating the award in a court of competent jurisdiction.
(b)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
(c)    Complete Agreement. This Agreement embodies the complete agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related to the
subject matter hereof. There are no other agreements or understandings, written
or oral, in effect between the parties relating to the subject matter of this
Agreement, unless expressly referenced in this Agreement.
(d)    Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, Exelixis and their respective successors and assigns; provided that
the rights and obligations of Executive under this Agreement, being personal,
shall not be assignable.
(e)    Governing Law and Jurisdiction. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits hereto shall be governed by, and construed in accordance with, the laws
of the State of California. Except as provided in Section 6(a), each of the
parties hereto submits to the exclusive jurisdiction and venue of any state or
federal court sitting in the County of San Mateo, California.






--------------------------------------------------------------------------------



(f)    Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
(g)    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of Exelixis (as approved by the
Board) and Executive.
(h)    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the Parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
(i)    No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to give any person other than the
parties to this Agreement and their respective heirs, executors, administrators,
successors, permitted assigns or Affiliates any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained herein.
(j)    Notices. All notices, requests and other communications under this
Agreement must be in writing and shall be deemed to have been duly given only if
delivered by email or facsimile transmission, personal delivery with written
receipt, or delivery by overnight courier prepaid, using the following contact
information:
If to Executive: Pamela A. Simonton JD, LLM
At the address of the Executive as set forth in the Executive’s personnel file
maintained by the Company.
With a copy (which shall not constitute notice) to:
Rudy Exelrod Zieff & Lowe LLP
Attn: Alan B. Exelrod, Esq.
351 California Street, Suite 700
San Francisco, CA 94104


If to Company:
Exelixis, Inc.
210 East Grand Ave.
South San Francisco, CA 94080
Attention: Laura Dillard, Vice President, Human Resources








--------------------------------------------------------------------------------



Fax: 650.837.7226
email: ldillard@exelixis.com
With a copy (which shall not constitute notice) to:
Littler Mendelson, P.C.
Attn: Jennifer J Walt, Esq.
650 California Street
San Francisco, CA 94108


(k)    Survival. The covenants contained in Sections 5, 6(a) and 6(f) will
survive any termination or expiration of this Agreement.
(l)    Review and Enforceability of Agreement. Executive represents and warrants
that prior to executing this Agreement, she reviewed each and every provision of
this Agreement and understands same, and that he had a full opportunity to have
this Agreement reviewed by legal counsel of Executive’s own choosing.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
Pamela A. Simonton
Executive
EXELIXIS, INC., the Company
 
 
 
By:
/s/ Michael M. Morrissey
/s/ Pamela A. Simonton
 
19 Sept 2013
Title:
CEO
Signature
 
Date
Date:
9.19.2013













--------------------------------------------------------------------------------



EXHIBIT A


Executive Vice President, Exelixis
SUMMARY OF MAJOR JOB RESPONSIBILITIES




Duties include, but are not limited to:


•
Continue as General Counsel until such time as a new General Counsel is retained
by the Company

•
Assisting in transitioning of projects to the new General Counsel

•
Advising members of the Management Team on Global Patent Strategies

•
Assisting in the conducting of due diligence for financing projects or licensing
activity

•
Serving as a Director of the offshore entities

•
Assisting with business development activities

•
Assisting with Legal training to general employee population, if needed













--------------------------------------------------------------------------------



EXHIBIT B




RELEASE AGREEMENT


I understand that this Release, together with the Employment Agreement,
constitutes the complete, final and exclusive embodiment of the entire agreement
between the Company, affiliates of the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
or an affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under the Company’s Employee Proprietary
Information
and Inventions Agreement. Except as otherwise set forth in this Release, I
hereby generally and completely release the Company and its affiliates, and
their parents, subsidiaries, successors, predecessors and affiliates, and their
partners, members, directors, officers, employees, stockholders, shareholders,
agents, attorneys, predecessors, insurers, affiliates and assigns, from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring at
any time prior to and including the date I sign this Release. This general
release includes, but is not limited to: (a) all claims arising out of or in any
way related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Agreement prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding.


I hereby represent and warrant that, other than the claims identified in this
paragraph, I am not aware of any claims I have or might have that are not
included in the Release.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I






--------------------------------------------------------------------------------



may have under the ADEA, and that the consideration given under the Employment
Agreement for the waiver and release in the preceding paragraph hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Release; (b) I should consult with an attorney
prior to signing this Release (although I may choose voluntarily not do so); (c)
I have twenty-one (21) days to
consider this Release (although I may choose voluntarily to sign this Release
earlier); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written
notice to an officer of the Company; and (e) this Release shall not be effective
until the date upon
which the revocation period has expired, which shall be the eighth day after I
sign this Release.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code
which reads as follows: “A general release does not extend to claims which the
creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if
known by him or her must have materially affected his or her settlement with the
debtor.”
I hereby expressly waive and relinquish all rights and benefits under that
section and any law of
any jurisdiction of similar effect with respect to my release of any claims
hereunder.
I hereby represent that I have been paid all compensation owed and for all hours
worked;
I have received all the leave and leave benefits and protections for which I am
eligible pursuant
to the Family and Medical Leave Act, the California Family Rights Act, or
otherwise; and I have
not suffered any on-the-job injury for which I have not already filed a workers’
compensation
claim.


I acknowledge that to become effective, I must sign and return this Release to
the
Company so that it is received not later than twenty-one (21) days following the
date it is
provided to me.


EMPLOYEE
Name:
Date:






    






--------------------------------------------------------------------------------



EXHIBIT C


EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT






--------------------------------------------------------------------------------



    [exhibit104simontonemp_image.gif]    


EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT
(U.S. EMPLOYEES)


In consideration of my employment by Exelixis, Inc. or any of its affiliated
companies (the "Company"), and the compensation paid to me, I hereby agree as
follows:
1.    NONDISCLOSURE
1.1    Recognition of Company's Rights; Nondisclosure. At all times during my
employment and thereafter for a period of ten (10) years, I will hold in
strictest confidence and will not disclose, use, lecture upon or publish any of
the Company's Proprietary Information (defined below), except as such
disclosure, use or publication may be required in connection with my work for
the Company, or unless an officer of the Company expressly authorizes such in
writing. I will obtain Company's written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
relates to my work at Company and/or incorporates any Proprietary Information. I
hereby assign and agree to assign to the Company any rights, title and interest
that I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.
1.2    Proprietary Information. The term "Proprietary Information" shall mean
any and all confidential and/or proprietary knowledge, data or information of
the Company. By way of illustration but not limitation, "Proprietary
Information" includes tangible and intangible information relating to biological
and organic materials and/or protocols, including, but not limited to,
antibodies, cell lines, samples of assay components, media and/or cell lines and
procedures and formulations for producing any such assay components, media
and/or cell lines, formulations, products, processes, know-how, designs,
formulas, methods, developmental or experimental work, clinical data,
improvements, discoveries, plans for research, new products, marketing and
selling, business plans, budgets and unpublished financial statements, licenses,
prices and costs, suppliers and customers, and information regarding the skills
and
 
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement.
1.3    Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information ("Third Party Information") subject to a duty on the
Company's part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter for a period of ten (10) years, I will hold Third Party Information
in the strictest confidence and will not disclose to anyone (other than Company
personnel or other authorized representatives who need to know such information
in connection with their work for the Company) or use, except in connection with
my work for the Company, Third Party Information unless expressly authorized by
an officer of the Company in writing.
1.4    No Improper Use of Information of Prior Employers and Others. During my
employment by the Company, I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other third party to whom I have an obligation of confidentiality, and I will
not bring onto the premises of the Company any unpublished documents or any
property belonging to any former employer or any other third party to whom I
have an obligation of confidentiality unless consented to in writing by that
former employer or third party. I will use in the performance of my duties only
information which is generally known and used by persons with training and
experience comparable to my own, which is common knowledge in the industry or
otherwise legally in the







--------------------------------------------------------------------------------



public domain, or which is otherwise provided or developed by the Company.
2.    ASSIGNMENT OF INVENTIONS.
2.1    Proprietary Rights. The term "Proprietary Rights" shall mean all trade
secret, patent (including without limitation, any invention, development,
concept, and improvement), trademark, copyright, mask work and other
intellectual property rights throughout the world.
2.2    Prior Inventions. Inventions which are the subject of a pending patent
application or issued patent, and have been reduced to practice prior to the
commencement of my employment with the Company, are excluded from the scope of
this Agreement. To preclude any possible uncertainty, I have set forth on
Exhibit B, attached hereto, a complete list of all inventions, listed by Country
filed patent number, that I have, alone or jointly with others, reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
"Prior Inventions"). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit B but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. If
no such disclosure is attached, I represent that there are no Prior Inventions.
If, in the course of my employment with the Company, I incorporate a Prior
Invention into a Company product, process or machine, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, have modified, use, have used, sell,
have sold, import and have imported such Prior Invention as part of or in
connection with such product, process or machine, unless a portion is restricted
by a prior obligation, in which case such portion may be excluded.
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, in whole or in part, Prior Inventions in any Company Inventions
without the Company's prior written consent.
2.3    Assignment of Proprietary Rights. Subject to Sections 2.4 and 2.6, I
hereby assign and agree to assign in the future all my right, title and interest
in and to any and all Proprietary Rights (which are filed
 
in patent applications or made or first fixed in a tangible medium, as
applicable) to the Company whether or not patentable or registrable under
patent, copyright or similar statutes, which are made, conceived, developed,
discovered, or reduced to practice or learned by me, either alone or jointly
with others, during the period of my employment with the Company. Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are referred to as "Company Inventions."
2.4    Nonassignable Inventions. This Agreement does not apply to an invention
which qualifies fully as a nonassignable invention under applicable state laws.
For California-based employees, Section 2870 et seq. of the California Labor
Code (hereinafter "Section 2870") requires that I receive the notification on
Exhibit A (Limited Exclusion Notification) and by my signature below, I
acknowledge receipt of the notification.
2.5    Obligation to Keep Company Informed. During the period of my employment
and for six (6) months after termination of my employment with the Company, I
will promptly disclose to the Company fully and in writing all inventions
authored or made by me, either alone or jointly with others. In addition, I will
promptly disclose to the Company all patent applications filed by me or on my
behalf within one (1) year after termination of my employment and provide a copy
of such patent application(s) in written and electronic form; I will provide
said disclosure and/or copies within thirty (30) days of conception, making
and/or reduction to practice, or filing, respectively. At the time of each such
disclosure, I will advise the Company in writing of any inventions that I
believe fully qualify for protection under applicable state laws (including in
California, Section 2870); and I will at that time provide to the Company in
writing all evidence necessary to substantiate that belief. The Company will
keep in confidence and will not use for any purpose or disclose to third parties
without my consent any confidential information disclosed in writing to the
Company pursuant to this Agreement relating to inventions that qualify fully for
protection under the provisions of applicable state laws. In any event, I will
preserve the confidentiality of any invention that does not fully qualify for
protection under applicable state laws.
2.6    Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party,







--------------------------------------------------------------------------------



including without limitation the United States, as directed by the Company.
2.7    Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are "works made for hire," pursuant to
the United States Copyright Act (17 U.S.C., Section 101).
2.8    Enforcement of Proprietary Rights. I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end, I will execute, verify and deliver such documents (including but not
limited to patent applications and assignments) and perform such other acts
(including without limitation, appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof. In
addition, I will execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designee. My obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of my employment, but the
Company shall compensate me at a reasonable rate after my termination for the
time actually spent by me at the Company's request on such assistance.
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and on my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
3.    RECORDS. I agree to keep and maintain adequate and current records (in the
form of laboratory notebooks, notes, sketches, drawings and in any other form
that may be required by the Company) of all Proprietary Rights developed,
discovered, conceived
 
or made by me (solely or jointly) during the period of my employment at the
Company, which records shall be available to and remain the sole property of the
Company at all times.
4.    ADDITIONAL ACTIVITIES. I agree that during the period of my employment by
the Company I will not, without the Company's express written consent, engage in
any employment or business activity which is competitive with, or would
otherwise conflict with, my employment by the Company. I agree further that for
the period of my employment by the Company and for one (l) year after the date
of termination of my employment by the Company, I will not induce any employee
of the Company to leave the employ of the Company.
5.    NO CONFLICTING OBLIGATION. I represent that my performance of all the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict herewith.
6.    RETURN OF COMPANY PROPERTY. When I leave the employ of the Company, I will
deliver to the Company any and all property of the Company, including without
limitation laboratory notebooks, drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
personal property situated on the Company's premises, including computers,
email, disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Company personnel at any time with or without notice.
Prior to leaving, I will cooperate with the Company in completing and signing
the Company's termination statement verifying my compliance with the terms of
this Agreement.
7.    LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and







--------------------------------------------------------------------------------



without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement.
8.    NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.
Executive Director, Human Resources
Exelixis, Inc.
170 Harbor Way
P.O. Box 511
South San Francisco, CA 94083-0511


_______________________________________
_______________________________________
_______________________________________
9.    NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby give consent to Company to notify my new employer of my rights
and obligations under this Agreement.
10.    GENERAL PROVISIONS.
10.1    Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in San Mateo
County, California for any lawsuit filed there against me by Company arising
from or related to this Agreement.
10.2    Severability. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent
 
compatible with the applicable law as it shall then appear.
10.3    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators, legatees, and other legal representatives and will be
for the benefit of the Company, its successors, and its assigns.
10.4    Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
10.5    Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with my right or the Company's right to terminate
my employment at any time, with or without advance notice and with or without
cause. This is called "employment at will," and no one other than the President
of the Company has the authority to alter this arrangement, to enter into an
agreement for employment for a specified period of time, or to make any
agreement contrary to this policy. Furthermore, any such agreement must be in
writing and must be signed by both the President of the Company and me.
10.6    Waiver. No waiver by the Company of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach. No waiver by the Company of
any right under this Agreement shall be construed as a waiver of any other
right. The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.
10.7    Advice of Counsel.     I acknowledge that, in executing this agreement,
I have had the opportunity to seek the advice of independent legal counsel, and
I have read and understood all of the terms and provisions of this agreement.
This Agreement shall not be construed against any party by reason of the
drafting or preparation hereof.
[signature page follows]
 







--------------------------------------------------------------------------------



10.8    Entire Agreement. The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.
This Agreement shall be effective as of the first day of my employment with the
Company, namely: _______________, 20____.
I have read this Agreement carefully and understand its terms. I have completely
filled out Exhibit B to this Agreement.


EMPLOYEE


Dated:                         


Signature                        


Printed Name:            




COMPANY


Dated:                                


Signature:                        


Printed Name: Pamela Simonton        









--------------------------------------------------------------------------------



EXHIBIT A
LIMITED EXCLUSION NOTIFICATION
THIS IS TO NOTIFY you in accordance with Section 2870, et seq. of the California
Labor Code that the foregoing Agreement between you and the Company does not
require you to assign or offer to assign to the Company any invention that you
developed entirely on your own time without using the Company's equipment,
supplies, facilities or trade secret information except for those inventions
that either:
1.Relate at the time of conception or reduction to practice of the invention to
the Company's business, or actual or demonstrably anticipated research or
development of the Company; or
2.Result from any work performed by you for the Company.
To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.
I ACKNOWLEDGE RECEIPT of a copy of this notification.
By:    
(PRINTED NAME OF EMPLOYEE)
Date:    
Received by:


________________________
Signature


Laura Dillard, Executive Director, Human Resources
Name & Title


________________________
Date










--------------------------------------------------------------------------------



EXHIBIT B
PRIOR INVENTIONS


TO:        Exelixis, Inc.


FROM:                    
DATE:                    
SUBJECT:
Prior Inventions

1.    Except as listed in Section 2 below, the following is a complete list of
all inventions or improvements relevant to the subject matter of my employment
by Exelixis, Inc. (the "Company") that have whatever recited above by me alone
or jointly with others prior to my engagement by the Company:




No inventions or improvements.
See below:
            
            
            
Additional sheets attached.
2.    Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):
Invention or Improvement    Party(ies)        Relationship
1.                        
2.                        
3.                        
Additional sheets attached.





 